Registration Number 333-144431 EXHIBIT 7 Latest Report of Condition of Trustee Zions First National Bank Salt Lake City, UT 84111 FFIEC 031 RC-1 FDIC Certificate Number – 02270 Consolidated Report of Condition for insured Commercial and State-Chartered Savings Banks for June 30, 2007 All schedules are to be reported in thousands of dollars. Unless otherwise indicated, report the amount outstanding as of the last business day of the quarter. Schedule RC - Balance Sheet Dollar Amounts (in Thousands) ASSETS 1. Cash and balances due from depository institutions (from Schedule RC-A): a. Noninterest-bearing balances and currency and coin (1) 825,805 b. Interest-bearing balances (2) 22,579 2. Securities: a. Held-to-maturity securities (from Schedule RC-B, column A) 350,739 b. Available-for-sale securities (from Schedule RC-B, column D) 789,088 3. Federal funds sold and securities purchased under agreements to resell: a.Federal funds sold in domestic offices 1,056,887 b.Securities purchased under agreements to resell (3) 482,893 4. Loans and lease financing receivables (from Schedule RC-C): a. Loans and leases held for sale 88,683 b. Loans and leases, net of unearned income 11,680,020 c. LESS: Allowance for loan and lease losses 113,750 d. Loans and leases, net of unearned income and allowance (item 4.b minus 4.c) 11,566,270 5. Trading assets (from Schedule RC-D) 22,808 6. Premises and fixed assets (including capitalized leases) 142,374 7. Other real estate owned (from Schedule RC-M) 3,496 8. Investments in unconsolidated subsidiaries and associated companies (from Schedule RC-M) 22,526 9. Not applicable 10. Intangible assets: a. Goodwill 21,727 b. Other intangible assets (from Schedule RC-M) 2,765 11. Other assets (from Schedule RC-F) 676,980 12. Total assets (sum of items 1 through 11) 16,075,620 (1) Includes cash items in process of collection and unposted debits. (2) Includes time certificates of deposit not held for trading. (3) Includes all securities resale agreements in domestic and foreign offices, regardless of maturity. Zions First National Bank Salt Lake City, UT 84111 FFIEC 031 RC-1 FDIC Certificate Number – 02270 Schedule RC - Continued Dollar Amounts (in Thousands) LIABILITIES 13. Deposits: a. In domestic offices (sum of totals of columns A and C from Schedule RC-E, part I) 9,958,340 (1) Noninterest-bearing(1) 2,430,625 (2) Interest-bearing 7,527,715 b. In foreign offices, Edge and Agreement subsidiaries, and IBFs (from Schedule RC-E, part II) 1,373,138 (1) Noninterest-bearing 0 (2) Interest-bearing 1,373,138 14. Federal funds purchased and securities sold under agreements to repurchase: a.Federal funds purchased in domestic offices (2) 1,983,390 b.Securities sold under agreements to repurchase (3) 428,452 15. Trading liabilities (from Schedule RC-D) 21,467 16. Other borrowed money (includes mortgage indebtedness and obligations under capitalized leases) (from Schedule RC-M) 663,948 17. and 18. Not applicable 19. Subordinated notes and debentures (4) 424,000 20. Other liabilities (from Schedule RC-G) 213,627 21. Total liabilities (sum of items 13 through 20) 15,066,362 22. Minority interest in consolidated subsidiaries 1,037 EQUITY CAPITAL 23. Perpetual preferred stock and related surplus 0 24. Common stock 15,000 25. Surplus (exclude all surplus related to preferred stock) 267,791 26. a. Retained earnings 740,828 b. Accumulated other comprehensive income (5) (15,398 ) 27. Other equity capital components (6) 0 28. Total equity capital (sum of items 23 through 27) 1,008,221 29. Total liabilities, minority interest, and equity capital (sum of items 21, 22 and 28) 16,075,620 (1) Includes total demand deposits and noninterest-bearing time and savings deposits. (2) Report overnight Federal Home Loan Bank advances in Schedule RC, item 16, “other borrowed money.” (3)Includes all securities repurchase agreements in domestic and foreign offices, regardless of maturity. (4) Includes limited-life preferred stock and related surplus. (5) Includes net unrealized holding gains (losses) on available-for-sale securities, accumulated net gains (losses) on cash flow hedges, cumulative foreign currency translation adjustments, and minimum pension liability adjustments. (6) Includes treasury stock and unearned Employee Stock Ownership Plan shares.
